Citation Nr: 1518259	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-24 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1974.  He died in August 2008.  The Appellant is his widow.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) which denied the appeal to reopen service connection for the cause of the Veteran's death. 

The Board remanded the appeal in February 2014 to schedule the Appellant for a videoconference hearing before a Veterans Law Judge.  The Appellant testified at an August 2014 Board videoconference hearing before the undersigned.  The hearing transcript has been associated with the claims file.  Accordingly, the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In an unappealed January 2009 rating decision, the RO denied service connection for the cause of the Veteran's death.
 
2.  The Appellant did not perfect an appeal to the January 2009 rating decision.

3.  The evidence received since January 2009 rating decision is new and material, sufficient to reopen service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The January 2009 rating decision which denied service connection for the cause of the Veteran's death became final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1103 (2014).
 
2.  The evidence received subsequent to the January 2009 rating decision is new and material to reopen service connection for the cause of the Veteran's death.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued May 2011 and August 2011 preadjudicatory notice letters to the Veteran which met the VCAA notice requirements and addressed the new and material evidence claims consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, a certificate of death, lay statements, a private medical opinion, and a videoconference hearing transcript.  Although a VA examination was not conducted with respect to the new and material evidence claim, the Board finds that an opinion is not required for the purpose of reopening the Appellant's claim.  See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Appellant. 

Reopening Service Connection 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for the cause of the Veteran's death in a January 2009 rating decision, finding that the Veteran's cause of death was due to lung cancer, and that the evidence failed to show that the Veteran's cause of death was related to service.  The Appellant submitted a notice of disagreement to the January 2009 rating decision but did not perfect an appeal by filing a substantive appeal.  Thus, the January 2009 rating decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2014).  

In August 2014 hearing testimony, the Appellant contends that the Veteran's cause of death was related to asbestos exposure during the time he served at Loring Air Force Base where he worked as a plumber and welder.  The Appellant also submitted new evidence in the form of a November 2012 private medical opinion from Dr. R.R.C., the Veteran's oncologist.  The opinion shows that the Veteran presented in February 2008 with several pleural-based masses shown on a CAT scan, consistent with lung cancer.  Dr. R.R.C. stated that asbestos was usually associated with pleural-based masses and this could potentially be related to asbestos exposure.  Dr. R.C.C. opined that if direct exposure to asbestos in the Air Force could be documented, asbestos must be considered as a possible etiologic factor in the Veteran's development of lung cancer.  The Board finds that the Appellant has presented an alternative theory of entitlement along with new and material medical evidence sufficient to reopen service connection for the Veteran's cause of death based on alleged asbestos exposure in service.  See Shade, 24 Vet. App. at 118; 38 C.F.R. § 3.156.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for the Veteran's cause of death has been received, and the claim is reopened.  See 38 C.F.R. § 3.156.  However, as explained in the remand below, further development is necessary before the Board can address the merits of the claim.


ORDER

New and material evidence having been received, the appeal to reopen service connection for the Veteran's cause of death is granted.


REMAND

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2014).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).

The Appellant contends that the Veteran's cause of death was due to asbestos exposure at Loring Air Force Base where he worked as a plumber and welder.  A certificate of death shows that the Veteran died of lung cancer.  No contributory causes of death were identified.  

There are no statutes specifically dealing with asbestos and service connection for asbestos related diseases and the Secretary of VA has not promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, asbestos-related diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VBA's ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. (hereinafter M21-1MR).  In addition, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-2000.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure. See M21-1MR.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch products and brake linings, manufacture and insulation of roofing and flooring materials, sheet and pipe products, and so forth.  High exposure to asbestos and the high prevalence of disease have been noted in insulation and shipyard workers.  This is significant considering that, during World War II, several million people were employed in shipyards and U.S. Navy Veterans were exposed to asbestos since it was used extensively in military ship construction.  Many of these people have only recently come in for medical attention because the latency period varies from 10 to 45 or more years between first exposure and development of the disease.  Also of significance is that the exposure to asbestos may be brief, (as little as a month or two) or indirect (bystander's disease). 

Service personnel records show that the Veteran was assigned to the 42nd Civil Engineering Squadron at Loring Air Force Base in Maine, both as a plumber and as a welder.  Personnel records show that his plumbing duties included the installation and repair of pipes and plumbing systems (both interior and exterior).  Additionally, the Veteran's records included certifications for "cutting cement asbestos or bituminous fiber pipe with a handsaw."  Performance reports noted that the Veteran dug up sewer pipes in a basement.  Duties as a processing specialist included welding metals and alloys, heat treatment of ferrous and non-ferrous metals, forging of small tools, and repair and fabrication.  The Veteran's death certificate indicates that he worked post-service as an airline mechanic.  The Appellant reported, in August 2014 hearing testimony, that the Veteran's duties included the repair of pipes in barracks and shops, and in other areas were asbestos was used.  

A July 2011 letter from the Department of the Air Force shows that a Basewide Environmental Baseline Survey of the former Loring Air Force Base completed in 1989 shows that 127 facilities were suspected of having asbestos containing material.  Given evidence from the Department of the Air Force survey showing that asbestos was prevalent in the facilities located at the former Loring Air Force Base where the Veteran was stationed, and his occupational duties which involved the installation and repair of pipe products, to include work with cement asbestos or bituminous fiber pipe, resolving the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran was exposed to asbestos in service. 

A November 2012 private medical opinion from Dr. R.R.C., the Veteran's oncologist, shows that the Veteran presented to him in February 2008 with several pleural-based masses shown on a CAT scan, consistent with lung cancer.  He stated that asbestos was usually associated with pleural-based masses and this could potentially be related to asbestos exposure.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348.  In light of the Board's preliminary finding of asbestos exposure in service, and evidence from Dr. R.C.C. indicating that the lung cancer was "possibly" related to asbestos exposure, the Board finds that a remand for a VA medical opinion is necessary to assist in determining whether the Veteran's cause of death was related to asbestos exposure in service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the appeal to a respiratory specialist for a VA medical opinion to identify the presence of any possible asbestos-related disease, to include lung cancer, consistent with VA Adjudication Procedure Manual, M21-1MR, Part IV, subpart ii, Chapter 2, Section C at the time of the Veteran's death, and to help determine if the Veteran's cause of death is related to asbestos exposure in service.  The record must be made available for review in connection with this request.

The Board has found that the Veteran was exposed to asbestos in service.  The VA examiner should identify the presence of any possible asbestos-related disease, to include non-small cell carcinoma of the lung present at the time of the Veteran's death, and should offer an opinion as to whether it is at least as likely as not that the Veteran's cause of death is related to asbestos exposure in service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

In providing an opinion, the VA examiner should consider a November 2012 opinion from the Veteran's private oncologist, who noted that the Veteran presented with several pleural-based masses shown on a February 2008 CAT scan, and noted that such pleural-based masses could potentially be related to asbestos exposure.  Relevant private treatment records dated in 2008 are of record.  

The examiner should provide a clear explanation for his or her opinion with references to the evidence of record and should provide a discussion of the facts and medical principles involved. 

2.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Appellant and her representative with a Supplemental Statement of the Case, and should give the Appellant a reasonable opportunity to respond before returning the record to the Board for further review.


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


